Citation Nr: 0421682	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L5-S1, with herniated nucleus pulposus, status post 
right L5-S1 discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from March 1978 to March 
1998. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied service connection for 
degenerative joint disease of the spine with bulging disc and 
small herniation, right side (claimed as low back pain).

This matter was remanded by the Board in October 2003 to 
clarify the veteran's desire for a Decision Review Officer 
hearing at the RO, and to provide a VA orthopedic examination 
to determine the nature and etiology of the veteran's claimed 
disability.

FINDING OF FACT

A chronic low back disability was not present in service, and 
degenerative disc disease of the lumbosacral spine, first 
manifested post service, is not shown to be related thereto. 


CONCLUSION OF LAW

Degenerative disc disease, L5-S1, with herniated nucleus 
pulposus, status post right L5-S1 discectomy was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In June 2001, the RO notified the veteran of the provisions 
of the VCAA, advised him of the evidence needed to 
substantiate his claim, advised him of the evidence he needed 
to submit, advised him of the evidence VA would attempt to 
obtain on his behalf, and offered to assist him in obtaining 
any relevant evidence.  See Quartuccio, supra. 

The June 2001 letter provided to the appellant contains the 
"fourth element."   The letter specifically asked the 
veteran to tell VA about any additional information or 
evidence that he wanted VA to try to get for him and to 
"send us the evidence we need" as soon as possible.  See 
Pelegrini, supra.

Moreover, the July 2000 rating decision, the June 2001 
statement of the case (SOC), a June 2001 letter, a November 
2002 letter, an October 2003 Board remand, a November 2003 
letter, and a March 2004 supplemental statement of the case 
(SSOC), discuss the evidence considered with respect to the 
veteran's claim and the evidence needed to support that 
claim.  

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made 4 months prior to the date the VCAA was enacted.  

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

The appellant has been repeatedly informed of the type of 
evidence necessary to substantiate his claim, and has been 
informed of the respective responsibilities of himself and VA 
as it pertains to his claim.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The veteran has been given three VA medical examinations.  
The veteran has not identified any additional evidence 
pertinent to his claim not already of record, and there are 
no additional records to obtain.  Given the foregoing, the 
Board concludes that VA has satisfied the notice and 
assistance provisions of the VCAA.  An adjudication of the 
appeal at this juncture is proper.


Factual Background

The veteran served on active duty from March 1978 to March 
1998.  Service medical records reflect that in November 1983 
he received medical treatment for low back pain.  A December 
1983 SMR reflects a diagnosis of back strain (muscle spasm) 
which resolved.   SMRs contain no further reference to any 
type of back problem for the veteran's last 15 years of 
active service.

In June 1998 the veteran received a VA compensation and 
pension examination as a result of his claims for various 
disabilities.  He reported mild intermittent soreness of his 
low back which was relieved with Motrin.  An examination of 
his back revealed negative straight leg raising to 70 degrees 
bilaterally and full painless range of motion of the lumbar 
spine.  An x-ray report reflected lumbar vertebrae which were 
normal in configuration and alignment with no evidence of 
recent bony injury or other defect.  The disc spaces, neural 
foramina and vertebral appendages were unremarkable.  There 
was no degenerative joint disease and no degenerative disc 
disease. The relevant impression was no evidence of 
lumbosacral pathology.

In July 2000 the veteran went to a VA medical facility 
complaining of low back pain.  An MRI revealed a bulging disc 
at L5-S1 and a small herniation on the right side.  In 
September 2000 the veteran underwent an L5-S1 discectomy at 
that VA medical facility.

In July 2001 the veteran received another VA examination.  
The veteran complained of pain in his lower back going to his 
right hip with a burning sensation.  He reported that his 
lower back started hurting in Korea in 1983 when he was 
working sitting on a tall chair and heard a pop in his lower 
back.  Physical examination revealed that the veteran could 
walk without definite limp, was able to walk on the tip of 
the toes and heels but was unable to stoop because of lower 
back pain.  After sitting for a short while, he stood up with 
pain in the right lower back, going to the right hip.  He 
started walking with a moderate-to-severe limping initially, 
because of the pain in his lower back.  The examining 
physician made no diagnosis with respect to the veteran's low 
back pain.

In February 2004 the veteran received a VA orthopedic 
examination.  The examining physician reviewed the veteran's 
medical records, including his service medical records.  The 
veteran denied any bowel or bladder incontinence, but 
reported that after walking multiple blocks he has to quit 
because of his back pain.  On examination the physician noted 
that the veteran had full range of motion with no tenderness 
in his cervical spine but his lumbar spine demonstrated a 
decreased flexion, with pain associated with any attempt to 
do lateral flexion and rotation.  He had down going 
Babinski's with decreased sensation in bilateral L5 and S1 
dermatomes.

An x-ray report of the lumbosacral spine noted a normal 
appearance of the lumbosacral vertebral bodies.  Vertebral 
body height and disc spaces were preserved.  There was no 
fracture.  There was no malalignment.  There were no 
significant degenerative changes.  The sacroiliac joints were 
normal.

The examining physician stated that the veteran seemed to 
have recovered fully from the back sprain in 1983 and that it 
is unlikely that a back sprain would develop into 
degenerative joint disease 20 years later.  He found it 
"highly unlikely" that the veteran's current back problems 
were related to his back sprain in 1983 and concluded that 
there was no correlation between the incident in 1983 and the 
current degenerative disc disease.

In April 2004 the veteran submitted a written statement in 
response to the March 2004 SSOC.  In that statement he says 
he has a burning feeling with numbness and a pinpricking 
sensation in both feet.  Additionally he says he has 
excessive urination, right leg pain and pelvic pain.


Legal Criteria

Service connection may be granted for disability resulting 
from a personal injury suffered, or a disease contracted, or 
aggravation of a preexisting injury suffered or a disease 
contracted, while in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

A combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, is required for a showing of chronic 
disease in service. If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.



Analysis

The veteran has contended that his current low back 
condition, degenerative disc disease of the lumbosacral 
spine, is a consequence of an injury he sustained while on 
active duty. Service medical records reflect that the veteran 
had a single episode of back pain while in active service in 
1983.  It was diagnosed as a muscle spasm which resolved.  
There are no further medical record entries with respect to 
his back until 1998, when he underwent a VA medical 
examination in conjunction with his claims for VA benefits.  
While the veteran reported low back pain, physical 
examination and x-rays did not reveal any problems with his 
lower back.  The x-ray report specifically noted that there 
was no evidence of degenerative disc or joint disease.

Significantly, at the time of a VA examination in June 1998, 
there was no evidence of lumbosacral pathology, which again 
suggests that the inservice symptoms experienced by the 
veteran were acute and transitory in nature, and resolved 
without residual disability. 

A February 2004 orthopedic examination included a review of 
all VA and service medical records.  The examining physician 
concluded that the veteran did have low back pain related to 
his L5-S1 degenerative disc, but that there was no 
correlation between the veteran's current degenerative disc 
disease and the incident in service in 1983. No competent 
medical opinion or other medical evidence to the contrary has 
been submitted.

In the opinion of the Board, the evidence does not show that 
the 1983 low back incident was indicative of a chronic 
disease.  Service medical records reflect that the diagnosed 
sprain/muscle spasm resolved, and there are no further 
indications of a low back problem until 1998, fifteen years 
later. Moreover, the record does not support an etiologic 
relationship between the veteran's current chronic disc 
disease and the 1983 low back incident.  

The Board recognizes that the veteran has offered statements 
to the effect that his diagnosed degenerative disc disease 
was incurred as a result of his active service. However, as a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to etiology. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

What is missing here is a medical opinion, supported by a 
plausible rationale, that the veteran's currently diagnosed 
degenerative disc disease resulted from the documented 1983 
in-service medical report of low back pain.

The benefit of the doubt doctrine, requiring that the veteran 
be given the benefit of the doubt when there is an 
approximate balance of the evidence, was considered with 
respect to the issues of chronicity in service and continuity 
after discharge.  However, as the weight of the evidence is 
against a finding of chronicity or continuity, the benefit of 
the doubt cannot be given and the claim must be denied. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Entitlement to service connection for degenerative disc 
disease, L5-S1, with herniated nucleus pulposus, status post 
right L5-S1 discectomy, is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



